UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 13, 2010 ALPHA NATURAL RESOURCES, INC. (Exact name of registrant as specified in its charter) Delaware 001-32331 42-1638663 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer incorporation) Identification No.) One Alpha Place, P.O. Box 2345, Abingdon, VA 24212 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (276) 619-4410 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS ITEM 7.01 REGULATION FD DISCLOSURE ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS SIGNATURES EXHIBIT INDEX EXHIBIT 99.1 Item 7.01 Regulation FD Disclosure. On September 13, 2010, Alpha Natural Resources, Inc. (“Alpha”) announced that members of Alpha’s Executive Leadership Team will provide an overview of Alpha and meet with analysts and investors at the company’s Analyst Day event in Canonsburg, PA on September 14, 2010 beginning at 1:00pm EDT.Presentation materials as well as a live and archived webcast of the event will be available on the company’s Web site at www.alphanr.com.A copy of the presentation that will be provided is attached as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. (d) Exhibit Exhibit99.1 Alpha Natural Resources, Inc. Analyst Day Presentation Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Alpha Natural Resources, Inc. September 13, 2010 By: /s/Vaughn R. Groves Name: Vaughn R. Groves Title: Executive Vice President and General Counsel Table of Contents EXHIBIT INDEX Exhibit No. Description Exhibit99.1 Alpha Natural Resources, Inc. Analyst Day Presentation
